DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, lines 6-7.  --receiving, at the centralized computer system, predicted operating conditions for each of the different wellbores predicted by the deep learning model--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, 19 have been amended to disclose that each ESP has an associated deep learning model. As rightly argued by the applicant in the remarks file don 07/14/2022 on page 1, last paragraph: “While Ige may show a network of ESPs in FIG. 5 and 6, the ESP controller(s) for each ESP do not have their own associated deep learning model associated therewith nor is there any teaching of predicted operating conditions for each ESP based on measurement data from at the at least the one sensor associated with each ESP; and send the predicted operating conditions to the centralized computing system. Ige further fails to teach send (by each of the ESPs) the predicted operating conditions to the centralized computing system Ige also fails to teach or suggest "obtain from the reservoir model (of the centralized computing system) the operating parameters for at least the first ESP based on the predicted operating conditions, wherein the reservoir model is a mathematical model of fluid flows and geologic properties of a plurality of wellbores in which the network of the plurality of ESPs are deployed and flows and properties of reservoir rocks that connect the plurality of wellbores," as recited, in part, in amended claim 10.” 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 10 and 19 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746